 


114 HR 1829 IH: DHS Communication Enhancement Act of 2015
U.S. House of Representatives
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1829 
IN THE HOUSE OF REPRESENTATIVES 
 
April 15, 2015 
Mrs. Torres (for herself, Mr. Thompson of Mississippi, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To require the Secretary of Homeland Security to assess and submit to Congress a report on the ability of the Department of Homeland Security to convey information to, collect information from, and serve individuals with limited English proficiency. 
 
 
1.Short TitleThis Act may be cited as the DHS Communication Enhancement Act of 2015. 2.Assessing and developing a plan to improve DHS communication with and service of individuals with limited English proficiency (a)AssessmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security, acting through the Under Secretary for Management, shall complete an assessment of the ability of the Department of Homeland Security to convey information to, collect information from, and serve individuals with limited English proficiency. With respect to each component in the Department, the assessment shall— 
(1)identify the languages spoken fluently and read by individuals with limited English proficiency commonly encountered by personnel of the component; (2)review the public materials of the component to assess the extent to which the materials are available in the languages identified under paragraph (1); and 
(3)assess the ability of personnel of the component to communicate with and serve individuals with limited English proficiency. (b)Report; implementation planNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit a report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate concerning the assessment under subsection (a). Such report shall include— 
(1)a summary of the findings of such assessment for each component of the Department; and (2)a plan, including a timeline for implementation, developed in consultation with the head of each component, to improve the ability of each component to convey information to, collect information from, and serve individuals with limited English proficiency. 
 
